Citation Nr: 1536927	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  09-47 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Whether a valid notice of disagreement (NOD) with the August 31, 2009 rating decision, with respect to the ratings assigned for bilateral lower extremity peripheral neuropathy, has been received.


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 








INTRODUCTION

The Veteran had active military service from May 1979 to June 2005.

These matters come before the Board of Veterans' Appeals (Board or BVA) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

On his substantive appeal, the Veteran requested a hearing.  Subsequently, in an October 2012 correspondence, the Veteran's representative requested to cancel the scheduled hearing.  See 38 C.F.R. § 20.704(e) (2014).

This case was before the Board in March 2013.  With regard to the issue decided herein the Board finds there has been substantial compliance with the prior remand directives.  

The Board notes that the Veteran had appealed the issue of entitlement to an earlier effective date for a total disability rating based on individual unemployability due to a service-connected disability (TDIU).  In an August 2012 correspondence, the Veteran, through his representative at the time, requested an effective date of May 20, 2008, the date the Veteran met the minimum schedular requirements under 38 C.F.R. § 4.16(a) (2014).  In a subsequent August 2012 rating decision, the AOJ granted the Veteran's appeal for entitlement to an earlier effective for grant of TDIU, assigned a new effective date of May 20, 2008, and advised the Veteran that this constituted a full grant of his claim of entitlement to an earlier effective date.  In a July 2013 correspondence, the Veteran's representative at the time requested a status update on the Veteran's appeal.  However, that request did not acknowledge the August 2012 rating decision.  Moreover, neither the Veteran nor his representative expressed disagreement with assigned effective date granted in the August 2012 rating decision, which was in fact the effective date requested in the Veteran's original appeal.  

Pursuant to AB v. Brown, 6 Vet. App. 35, 38 (1993), a Veteran may expressly limit his appeal as he wishes.  In the present case, in requesting an effective date of May 20, 2008, the Veteran specifically limited his earlier effective appeal.  As such, the August 28, 2012 rating decision constituted a full grant of the benefits sought and the issue of entitlement to an earlier effective date for TDIU is not before the Board.

In July 2015, the Veteran's attorney, Kenneth LaVan, filed a motion to withdraw as presentative.  The Board finds good cause has been shown, and the motion is granted.  The Veteran has not responded to the motion and therefore is unrepresented at this time.  If the Veteran wishes to appoint a representative with respect to the remanded issue, he may do so.  There is no prejudice to the Veteran at this time that that issue is being remanded and has not been finally decided, and the issue that is decided in this decision constitutes a full grant of the benefit sought.  See 38 C.F.R. § 20.608 (2015).

The issue of whether a valid NOD with the August 31, 2009 rating decision was received is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, his right shoulder status post arthroscopic acromioplasty with degenerative changes and rotator cuff tear are at least as likely as not related to active service.  


CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, the criteria for service connection for his right shoulder status post arthroscopic acromioplasty with degenerative changes and rotator cuff tear have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Given the favorable disposition herein, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 57 Fed. Reg. 49,747 (1992).

Analysis

The Veteran asserts that his right shoulder disability is related to active service.

Service connection may be established for a disability resulting from diseases or injuries, which are clearly present in service, or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Private treatment records and the September 2009 and December 2013 VA examination reports indicate that the Veteran was diagnosed status post arthroscopic acromioplasty with degenerative changes and rotator cuff tear of the right shoulder.  Thus, the first Shedden element is met.  

With regard to an in-service incurrence, the Veteran's service treatment records (STR) indicate that he was treated for right shoulder pain.  Specifically, a January 1989 STR noted that the Veteran was assessed with a right bicep strain subsequent to parachute jump injury.  In April 1998, the Veteran was treated for right shoulder pain due to a football injury.  Additionally, the Veteran's April 2005 Medical Board Proceeding Report listed right shoulder pain as an "other condition that meets retention standards."  Thus, the second Shedden element has been demonstrated.  

Concerning the third Shedden element, the Veteran asserts that he injured his right shoulder and has experienced intermittent shoulder symptoms since that time.  Additionally, a March 2007 treatment record by Dr. Rao noted that the Veteran had experienced chronic right shoulder pain since approximately 2001.  

The Veteran was provided VA examinations in September 2009 and December 2013.  After a review of the record, the Board finds that the September 2009 VA examination report is inadequate for adjudicating the Veteran's claim.  Specifically, the examiner did not address the Veteran's reports of ongoing right shoulder symptoms and instead appeared to base his negative opinion entirely on the medical board's finding that the Veteran's right shoulder injuries had resolved prior to his separation from service.  Additionally, the examiner did not address the significance of the Veteran's right shoulder surgery, which occurred approximately two years after his separation from service.  Accordingly, that opinion is afforded little, if any, probative weight.  

At his December 2013 examination, the Veteran reported that his shoulder symptoms began in 1995 after 15 years of military parachuting.  The examiner diagnosed the Veteran with a right shoulder rotator cuff tear.  After examining the Veteran and reviewing the claims file, the examiner opined that the Veteran's right shoulder disability was at least as likely as not incurred in or caused by service.  In support, the examiner noted that, while there were no documented injuries during service, the Veteran reported that his right shoulder pain began in 1998 at the same time as his left shoulder acromioclavicular (AC) joint separation.  

While the Board notes that the December 2013 opinion appears based largely on the Veteran's self-reporting and does not specifically address the Veteran's documented in-service injuries, the Board nevertheless finds it is more probative than the negative September 2009 opinion.  As the overlooked STRs are consistent with the Veteran's reports, upon which the examiner based the positive opinion, the opinion is afforded significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In light of the Veteran's documented in-service right shoulder complaints, his reports of ongoing symptoms, and the positive December 2013 nexus opinion, the Board will resolve any doubt in the Veteran's favor and find that service connection for a right shoulder disability is warranted.  38 C.F.R. § 3.102 (2014).  See also 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for right shoulder status post arthroscopic acromioplasty with degenerative changes and rotator cuff tear is granted.  


REMAND

With regard to the issue of whether a valid NOD with the August 31, 2009 rating decision was received, the development requested in the Board's March 2013 remand was not completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, in the present case, the development specified in the Board's prior remand must be conducted prior to adjudication. 

The March 2013 remand, inter alia, directed that the AOJ issue a Statement of the Case addressing whether a valid NOD with the rating decision dated August 31, 2009 had been received.  To date, the AOJ has not done so.  Accordingly, the issue must be remanded to ensure substantial compliance with the March 2013 remand.  

Accordingly, the case is REMANDED for the following action:

The Veteran must be provided a Statement of the Case as to the issue of whether a valid notice of disagreement with the rating decision dated August 31, 2009 has been received.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2014).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If one is received, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


